Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment
	
1.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given by Daniel Pereira on February 17, 2022.

2.	The application has been amended as follows: 

	In the claims:
	In claim 21, the text “of composition” has been replaced by the text “of a composition”.

	In claim 28, the text “a inhibitor” has been replaced by the text “an inhibitor”.

In claim 31, the comma at the end of the claim has been replaced by a period.

 	Claims 33-36 have been canceled.

Examiner's Statement of Reasons for Allowance
3.	The following is an examiner's statement of reasons for allowance: 

	Applicant has filed a TD that has been approved with respect to US 9,862,775 and overcome the written description rejection by amendment.



Conclusion
4.	Claims 21-31 have been allowed.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,						
Brad Duffy
Examiner, Art Unit 1643

/Brad Duffy/
Primary Examiner, Art Unit 1643
February 18, 2022